DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group II, Species B, readable on claims 5-7, 9-12, 14 in the reply filed on 7/23/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7, 9-12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5the tubular connector" in Lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the tubular connector" in Line 10.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 5-7, 9-12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishizaki et al. (US Patent Application Publication No. 2017/0279237, hereinafter Ishizaki).

In regard to claim 5, Ishizaki discloses a spiral tube (20, Fig. 1) for use with an endoscope insertion section (3) having a rotating member (51,52A-52F, Figs. 4,5), the spiral tube comprising:
a tube (26);
(22) disposed on an exterior surface of the tube (Fig. 1); and
a plurality of cams (62A-62F,63A-63F) circumferentially spaced to project radially inward from an inner surface of the tube (Fig. 15), the plurality of cams extending in a longitudinal direction of the tubular connector (Fig. 15 illustrates the cams extending along the longitudinal direction);
wherein each of the plurality of cams have one or more cam surfaces (62A-62F) configured to engage the rotating member to rotate the spiral tube (Fig. 4 illustrates the cam surfaces contacting the rotating member).

In regard to claim 10, Ishizaki discloses an endoscope system (2, Fig. 1) comprising:
an endoscope (3) having an elongated insertion section, the insertion section having a rotating member (51,52A-52F, Figs. 4,5);
a spiral tube (20) rotatably disposed on the insertion section (Fig. 1), the spiral tube comprising:
a tube (26);
a spiral fin (22) disposed on an exterior surface of the tube (Fig. 1); and
a plurality of cams (62A-62F,63A-63F) circumferentially spaced to project radially inward from an inner surface of the tube (Fig. 15), the plurality of cams extending in a (Fig. 15 illustrates the cams extending along the longitudinal direction);
wherein each of the plurality of cams have one or more cam surfaces (62A-62F) configured to engage the rotating member to rotate the spiral tube (Fig. 4 illustrates the cam surfaces contacting the rotating member).

In regard to claims 6 and 11, Ishizaki teaches further comprising a tubular connector (27) having the plurality of cams (Fig. 15 illustrates the cams attached to the tubular connectors (27)), the tubular connector being fixed to the inner surface of the tube (Fig. 15).

In regard to claims 7 and 12 Ishizaki teaches wherein the plurality of cams are formed of a material different from a material forming other portions of the tubular connector (the rollers (62A-62F) and roller shafts (63A-63F) which form the cams are formed of different materials than the rest of the tubular connector (27), Fig. 15).

In regard to claims 9 and 14, Ishizaki teaches wherein at least the one or more cam surfaces of the plurality of cams are configured to be formed of a material different from a material forming other portions of the plurality of cams (the cam surfaces (62A-62F) are formed of different materials than the roller shafts (63A-63F) as shown in Fig. 15).

Conclusion






Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN N HENDERSON whose telephone number is (571)270-1430.  The examiner can normally be reached on Monday-Friday 6am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN N HENDERSON/           Primary Examiner, Art Unit 3795                                                                                                                                                                                             	July 30, 2021